 Case 2:17-cr-20203-AJT-APP ECF No. 32-3, PageID.182 Filed 06/19/20 Page 1 of 1




MIKIAH KEENER MINISTRIES                                                    (248) 238 - 6008
MIKIAH KEENER, FOUNDER                                        1628 Leroy Ferndale, MI 48220




    To whom it may concern,

    I am sending this letter as it relates to current inmate: Tommie Ireland
    (Register # 55540 - 039) at FCI Butner Low. I am the founder of
    Mikiah Keener Ministries and a licensed minister at Triumph Church
    located in Detroit, MI. I have recently been in contact with Ashley
    Ireland, who is Tommie’s sister. We have been discussing his release
    date as well as what his future will look like when he is released.
    Although Tommie has made mistakes in his past, I am hopeful and
    optimistic about his future. He has showed great improvement in his
    character during his time served, while completing a number of
    courses in different areas. He also has a loving family and support
    system who is eager to help him and encourage him to stay on the
    right path. Tommie will be moving in with his sister, Ashley, when he
    is released. Ashley has a stable and non violent home/environment. I
    fully support Tommie Ireland and am excited about him coming home
    so that he’ll be able to have a fresh start. If there is anything else I can
    provide as it relates to him, I would be more than happy to do so at
    any time.


    Best Regards,


    Mikiah Keener, Mikiah Keener Ministries CEO
    (248) 238-6008
    Mikiah@Mikiahkeener.com
